DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group I and SEQ ID NO: 2, in the reply filed on 03/29/21, is acknowledged.

Claim Status
3.  Claims 1-23 are cancelled. Claims 24-46 are pending. Claims 38-46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/21. Claims 24-37 are under examination.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 04/06/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

5.  The listing of references in the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) 
	
Claim Objections
6.  Claims 24-37 are objected to because of the following informalities:  improper notation.  Each claim uses either “vaccine V” or “polypeptide strand P” wherein the extra letters “V” and “P” are superfluous and thus introduce an awkwardness to the claims.  If Applicant intends to use the shorthand as an abbreviation, the “V” and the “P” should be in parenthesis following the first recitation of each phrase; otherwise, the letters should be removed as Applicant acknowledges that they have no technical meaning (e.g. see Specification, page 7). Appropriate correction is required.  

7.  Claims 24, 27, 30, 31, 34, and 35 are also objected to because of the following informalities:  claim(s) recite non-elected inventions (e.g. non-elected sequences; see MPEP 2434). Appropriate correction is required.  

Claim Rejections - 35 USC § 112
8. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 24-30 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 is indefinite because it is unclear how an isolated polypeptide “...comprising or consisting of at least nine consecutive amino acid moieties...” could be of both “...SEQ ID NOs: 2 and 3...” since the nine consecutive amino acids would necessarily come from only one sequence otherwise they would not be consecutive within that sequence; and SEQ ID NOs 2 and 3 are derived from different species of Plasmodium.  By extension, it is unclear how a polynucleotide could encode for “...said polypeptide...” Therefore clarification is required to ascertain the metes and bounds of the independent claim.

Claim Rejections - 35 USC § 112
10.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


11.  Claims 27, 30, and 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Independent claim 24, from which each of claims 27, 30 and 34 directly depends, requires the nine consecutive amino acids to be “...of SEQ ID NO: 2...”; however, each of these dependent claims subsequently broadens the scope of the independent claim by permitting the nine consecutive amino acids to be “...of a sequence having at least 80% sequence homology to a peptide sequence ... of SEQ ID NO: 2...” (e.g. see claims 27, 30 and 34) and/or 80% homology to smaller fragments thereof (e.g. SEQ ID NO: 7-16; see claims 27 and 34). Thus, these dependent claims fail to further limit the subject matter of claim 24 because the limitations therein improperly broaden its scope.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
12.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.  Claims 24-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the 

	Instant claims are drawn to vaccine(s) comprising at least one isolated polypeptide comprising at least nine consecutive amino acid moieties of SEQ ID NO: 2 or a polynucleotide strand encoding for said polypeptide; and at least one pharmaceutically acceptable carrier or excipient; and/or a sequence having at least 80% sequence homology to a peptide sequence selected from the group consisting of SEQ ID NO: 2 and/or smaller fragments thereof, including SEQ ID NOs: 7-16; and/or truncated versions of SEQ ID NO: 2 comprising or consisting of a fraction of SEQ ID NO: 2 truncated by at least 100 amino acid moieties in length and comprising 2 or more smaller fragments identified as SEQ ID NO: 7-16.
Consequently, it is the Office’s position that (1) the claim(s) constitute(s) a "broad generic claim” based on the lack of guidance regarding “fragments” (i.e. sequences as small as 9 consecutive amino acids; and/or truncated versions having 2 or more smaller fractions of SEQ ID NO: 2) and/or “variants” (i.e. which 20% of amino acids may be substituted within a claimed sequence and/or fragment thereof); and/or polynucleotides back-translated from polypeptide sequences, fragments, variants, and/or variants of fragments; and (2) the claimed genus has substantial variation because of the numerous permutations permitted. 
However, the specification does not provide adequate written description to identify the broad genus of the claims because, inter alia, the specification does not disclose a correlation between the necessary structure of the polypeptide or polynucleotide (e.g. which amino acids must be maintained and which may be substituted in a variant or eliminated in a fragment; and/or the back-calculated function to be maintained (e.g. a vaccine).  It is noted that while the description of the ability of a claimed protein sequence may generically describe that protein molecule's function, it does not describe the molecule itself.  For example, the specification fails to identify critical amino acids or subsequences within SEQ ID NO: 2 (and by extension SEQ ID NOs: 7-16) that must be retained in order to maintain the claimed functional activity. Consequently, the specification fails to describe the common attributes or structural characteristics that identify the members of this genus and because the genus of sequences is highly variable (i.e. each sequence has a unique structure; see MPEP 2434), the characteristics of the ability to function as a vaccine, is insufficient to describe the genus. Thus, the specification does not provide substantive evidence for possession of this large and variable genus, encompassing a massive number of partial structures claimed only by a functional characteristic (i.e. polypeptide fragments, variants, and/or variants of fragments, truncated versions, and/or the back-translated polynucleotides for each) because, without an art-recognized structure-function correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. Thus, disclosure of function alone is little more than a wish for possession and it does not satisfy the written description requirement; See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the 
Further, MPEP §2163 states that if a biomolecule is described only by a functional characteristic (as in the instant case), without any disclosed correlation between function and structure of the sequence (as in the instant case), it is not sufficient for written description purposes, even when accompanied by a method of obtaining the claimed sequences. MPEP §2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. For example, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Furthermore, the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification provides complete structural information for SEQ ID NO: 2. However, the only experiments wherein a ROPE protein was injected into mice to demonstrate an ability to function as a vaccine, does not have appear to have utilized the 1979 amino acids of SEQ ID NO: 2 derived from Plasmodium falciparum, but rather injected a 234 amino acid sequence fragment derived from Plasmodium chabaudi called “rec 700” wherein 50% of the immunized mice still died (e.g. see Example 1). Thus, the specification does not adequately describe a protein-based vaccine comprising SEQ ID NO: 2.  By extension, the specification does not adequately describe a DNA-based vaccine either. Further, the claims, as written, also encompass partial structures of SEQ ID NO: 2 (e.g. fragments, variants, and variants of the fragments) and the polynucleotides encoding them.  The specification identifies 10 sequences (SEQ ID NOs: 7 through 16) which appear to be smaller fragments of full length SEQ ID NO: 2. However, none of these smaller fragments “consist of” only 9 consecutive amino acids and none of these were evaluated in isolation for their functional abilities to elicit an immune response of any kind (i.e. function as a vaccine) and none of these were back translated into DNA sequences. Thus, the specification does not adequately describe any variants of any sequences having both 80% similarity and the claimed functions, for either full length SEQ ID NO: 2 or for any of the smaller fragments thereof (i.e. SEQ ID NO: 7-16), because not even full length SEQ ID NO: 2 was evaluated.  In addition, the specification does not adequately describe any inter alia, it does not describe a sufficient number and/or a sufficient variety of representative species to reflect the variation within the genus (i.e. appears to be zero species sufficient described). 
Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous sequence fragments, variants, variants of fragments, and/or truncated versions with both the claimed structural attributes and functional properties have not yet been identified. MPEP 2163 which states an adequate written description of a chemical invention requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed; see, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  Accordingly, it is the Office’s position that one of skill in the art would not accept the disclosure of immunizing mice using a composition comprising “rec 700” derived from Plasmodium chabaudi or even the fully described sequence, but not evaluated, SEQ ID NO: 2, as either a sufficient number and/or variety of “representative species” for all of the fragments, variants, variants of 
With regards to the state of the art, the functional characteristics of any polypeptide/protein are determined by its structure (i.e. its sequence of amino acids) as evidence by Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937). Greenspan et al. teach that as little as one substitution in an amino acid results in unpredictable changes in the 3-dimensional structure of the new peptide sequence which, in turn, results in changes in the functional activity of the peptide sequence (page 936, 1st column). Greenspan et al. teach that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column). Therefore, Greenspan et al. teach the need to determine the effects of any given amino acid substitution empirically.  In addition, Hoffman et al. 2006 (US 2006/0188527) teaches the complexity of the human immune response to Plasmodium falciparum, as well as a multi-stage parasite life cycle with stage-specific expression of proteins, contribute to the difficulty in developing a vaccine against P. falciparum (e.g. [0008]). Hoffman teaches malaria is one of the greatest public health problems in the tropics and subtropics, but that thus far DNA vaccines have proved suboptimal for induction of protective immune responses in humans (e.g. [0002, 0006]).
Thus, the state of the art supports that even the skilled artisan requires guidance on the critical structures of the polypeptide and/or polynucleotide per se (e.g. its sequence and/or critical domains within its sequence) and therefore does not provide 
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).   Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of or the specification supports the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 112
14.  Claims 24-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is vaccine(s) comprising at least one isolated polypeptide comprising at least nine consecutive amino acid moieties of SEQ ID NO: 2 or a polynucleotide strand encoding for said polypeptide; and at least one pharmaceutically acceptable carrier or excipient; and/or a sequence having at least 80% sequence homology to a peptide sequence selected from the group consisting of SEQ ID NO: 2 and/or smaller fragments thereof, including SEQ ID NOs: 7-16; and/or truncated versions of SEQ ID NO: 2 comprising or consisting of a fraction of SEQ ID NO: 2 truncated by at least 100 amino acid moieties in length and comprising 2 or more smaller fragments identified as SEQ ID NO: 7-16.  Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed invention, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species (e.g. a fully-described, but untested sequence, SEQ ID NO: 2) what other species (e.g. fragments, variants, variants of fragments, and/or truncated versions) may or may not work.
Breadth of the claims: The broadest reasonable interpretation of the claims covers an almost uncountable number of partial structures of SEQ ID NO: 2, including fragments, variants, variants of fragments, and/or truncated versions.  For example, for just the variants of full length SEQ ID NO: 2 (i.e. 1979 amino acids long); a variant having only 80% similarity must maintain 1584 of the amino acids (i.e. 80%), while one or more of up to 395 amino acids (i.e. up to 20%) may be substituted with any one of the other 19 naturally occurring amino acids. Thus, if only one amino acid was substituted, anywhere within SEQ ID NO: 2, this would yield 1,979 different sequences, but since each amino acid could be modified with any one of the other 19 amino acids, the actual number of unique sequences is 37,601 (i.e. 19 x 1,979).  However, the claims are not so limited; so, the actual number of sequences encompassed is no less than 300 zeros following the first integer because the number of ways to select 395 residues from 1979 options, any one of which being substituted with up to 19 distinct choices, is based on a calculation of [x = 19*((n!)/(r!(n-r)!))]. 
Thus, without guidance on which of the structural components are required (i.e. which 80% of the amino acids must be conserved) to maintain their claimed functions and without a disclosed correlation between function and structure, undue experimentation would be require to determine which of the structures work. It is noted that the above calculation does not account for fragments, or variants of fragments, or truncated versions, all of which only increase the number of options allowed by the claims, as written.  Accordingly, while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the 
Amount of direction provided by Inventor and Existence of Working Examples: The specification provides complete structural information for SEQ ID NO: 2. However, the only experiments wherein a ROPE protein was injected into mice to demonstrate an ability to function as a vaccine, does not have appear to have utilized the 1979 amino acids of SEQ ID NO: 2 derived from Plasmodium falciparum, but rather injected a 234 amino acid sequence fragment derived from Plasmodium chabaudi called “rec 700” wherein 50% of the immunized mice still died (e.g. see Example 1). Thus, the specification does not sufficiently disclose a protein-based vaccine comprising SEQ ID NO: 2.  By extension, the specification does not sufficiently disclose a DNA-based vaccine either. Further, the claims, as written, also encompass partial structures of SEQ ID NO: 2 (e.g. fragments, variants, and variants of the fragments) and the polynucleotides encoding them.  The specification identifies 10 sequences (SEQ ID NOs: 7 through 16) which appear to be smaller fragments of full length SEQ ID NO: 2. However, none of these smaller fragments “consist of” only 9 consecutive amino acids and none of these were evaluated in isolation for their functional abilities to elicit an immune response of any kind (i.e. function as a vaccine) and none of these were back translated into DNA sequences. Thus, the specification does not sufficiently disclose any variants of any sequences having both 80% similarity and the claimed functions, for either full length SEQ ID NO: 2 or for any of the smaller fragments thereof (i.e. SEQ ID NO: 7-16), because not even full length SEQ ID NO: 2 was evaluated.  The specification 
State of the Prior Art and Level of Predictability in the Art: With regards to the state of the art, the functional characteristics of any peptide/protein are determined by its structure (i.e. its sequence of amino acids) as evidence by Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937). Greenspan et al. teach that as little as one substitution in an amino acid results in unpredictable changes in the 3-dimensional structure of the new peptide sequence which, in turn, results in changes in the functional activity of the peptide sequence (page 936, 1st column). Greenspan et al. teach that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column). Therefore, Greenspan et al. teach the need to determine the effects of any given amino acid substitution empirically.  In addition, Hoffman et al. 2006 (US 2006/0188527) teaches the complexity of the human immune response to Plasmodium falciparum, as well as a multi-stage parasite life cycle with stage-specific expression of proteins, contribute to the difficulty in developing a vaccine against P. falciparum (e.g. [0008]). Hoffman teaches malaria is one of the greatest public health problems in the tropics and subtropics, but that thus far DNA vaccines have proved suboptimal for induction of 
Thus, the state of the art supports that the skilled artisan requires guidance on the critical structures of the polypeptide and/or polynucleotide per se (e.g. its sequence and/or critical domains within its sequence). Therefore, because the claimed functions cannot be predicted from the claimed partial structures or variations or truncated versions thereof, the functional characteristics must be determined empirically.  However, based on the astronomically vast number of options permitted, it is the Office’s position that testing that many possibilities easily rises to the level of excessive, and is thus non-routine and undue.  Therefore, the claims are not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, but without an undue amount of experimentation.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to 50% survival of mice immunized with a fragment of a protein similar to SEQ ID NO: 2, but derived from another species, to the breadth and diversity of fragments, variants, variants of fragments, and/or truncated versions of sequences, as claimed.  The skilled artisan simply cannot envision the structures required, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method used to determine such structures or to test for such properties, after the fact. Thus, even one of skill in the art would have to engage in undue experimentation to determine which structures work, and thereby carry out the invention as claimed.
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims; In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. One of skill in the art would neither expect nor predict the appropriate functioning of the numerous partial structures, as broadly as is claimed. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). It is noted that providing methods for determining the functional properties (i.e. eliciting an immune response sufficient to function as a vaccine), would not reduce the amount of experimentation required to determine which of numerous partial structures would work because the functional properties still must be determined empirically, after the fact.  
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the claimed partial structures and sequence variations with required functions, with a reasonable expectation of .


	Claim Rejections - 35 USC § 102
15.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.  Claims 24-31 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Druilhe et al. 2014 (US 8,716,443).
Instant claims are drawn to a vaccine comprising at least one isolated polypeptide strand comprising at least nine consecutive amino acid moieties of SEQ ID NO: 2 and at least one pharmaceutically acceptable carrier or excipient.
Plasmodium falciparum including a 100% sequence identity match to instant SEQ ID NO: 2, thereby meeting limiations found in instant claims 24, 27, 30, 34, and 35, as evidenced by the following alignment:

SEQ ID NO: 2

    PNG
    media_image1.png
    405
    758
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    534
    758
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    605
    758
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    598
    757
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    455
    759
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    387
    757
    media_image6.png
    Greyscale


Druilhe teaches the composition further comprises adjuvants, including alum (e.g. column 12; meeting limiations found in instant claims 28, 29, 34 and 35). Druilhe teaches their invention encompasses the polynucleotides coding for the proteins (e.g. see columns 1 and 3; and Table 1; meeting limitations found in instant claim 36). Druilhe teaches the peptides may be made by recombinant technology including from a genetically engineered microorganism or plant (i.e. heterologous expression via a eukaryotic cell; see columns 11 and 21; meeting limiations found in instant claims 25, 26, 30, 31, 34 and 35). Druilhe teaches the polypeptides may be truncated versions having positions 223-326 of the full length sequences (e.g. column 4). 
Accordingly, Druilhe anticipate the invention as claimed. 

Conclusion
18. No claims are allowed.



20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
April 8, 2021